Title: To George Washington from William Watson, 15 January 1776
From: Watson, William
To: Washington, George



Sir
Plymouth [Mass.] 15. January 1776

Your Excellency’s favour, of the 3d instant came to hand, annexed to which are the resolves of the grand Contineltal Congress, respecting captures made, by contineltal armed vessels & others—In complyance with which, and in obedience to your Excellencys Command, I have Libeled all the Vessels which have been bro’t into this port, by the Harrison armed ⟨Sco⟩onr & which are now in my care, Viz. one Sloop, one Scooner, & one fishing boat of about 15 tons, & shall use my best endeavours, that these vessels be brought to tryal, as soon as may be.
The Scooner Harrison lately Comman[d]ed by Capt. Coit, I find, by strict enquiry, (tho she be not very well accomodated for the officers) is an excellent Sailer; & is sufficiently strong—The Continent has been at considerable expence, in fitting this vessel for the service, & sho’d she be put out, & another taken

into the service, £100 will necessarily be sunk to the Continent, by the Transfer. for these reasons I have thought it prudent to continue the Harrison in the service, and have, agreeable to your Excellencys Permission, nominated Capt. Charles Dyar to the Command. This Dyar was with Capt. Coit, his last cruize & can give the character of the Scooner more perfectly.
Capt. Dyar the bearer of this, wont at first interview appear to your Excellency, to advantage, he is no orator & seems rather softly, but his character is high as a good officer, & as an active, smart sailor. Capt. Coit has recommended him in high t⟨erms, &⟩ will give your Excellency his true Character.
We shall have no difficul[t]y in geting as fine a cre⟨w⟩ as any on the Continent, provided they can be enlisted for six months only, or for so long a time as Capt. Dyar shall continue to command—Our people are very fond of knowing their officers, & the best of them are unwiling to engage for a longer time, than their officers engage for. Capt. Dyar will wait on your Excy & will receive every necessary direction. I am your Excellys most obedient & very Huml servant

William Watson


N. B. Your Excellency will please to direct me, whether I am to Libel the two vessels taken by Major Tupper & carried into Dartmouth.

